Citation Nr: 1716032	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-15 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for bilateral pes planus.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to a temporary total rating under 38 C.F.R. § 4.29 for hospitalization for a psychiatric disability. 


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Esq.


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1980 to July 1983.  This case comes before the Board of Veterans' Appeals (Board) from St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) rating decisions in February 2010, December 2010, and April 2014.   

The February 2010 rating decision denied service connection for (1) degenerative joint disease of the lumbar spine (claimed as a lower back condition) and (2) frostbite of both feet.

The December 2010 rating decision denied service connection for bilateral pes planus.

An interim April 2014 rating decision (1) denied service connection for PTSD; (2) continued the denial of service connection for bilateral pes planus based on a finding that no new and material evidence had been submitted; (3) continued the denial of service connection for degenerative joint disease, lumbar spine based on a finding that no new and material evidence had been submitted; and (4) denied entitlement to a temporary total evaluation for treatment.

An August 2015 Board decision (by a VLJ other than the undersigned) (1) denied service connection for residuals of frostbite of the feet; and remanded for additional development the issues of (2) service connection for a low back disorder; (3) service connection for bilateral pes planus; (4) service connection for PTSD; and (5) entitlement to a temporary total rating under 38 C.F.R. § 4.29 for hospitalization for a psychiatric disability.

The case is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the Veteran's December 2016 Form 9 substantive appeal, the Veteran requested a videoconference before a Veterans Law Judge.  A hearing has not been scheduled and the record does not show the request was withdrawn.  Because he is entitled to a hearing upon request, and because videoconference hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107: 38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule a Board videoconference hearing at the RO.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

